NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of October 30, 2009
(“Effective Date”), is entered into by and between GC China Turbine Corp., a
Nevada corporation (the “Company”) and Clarus Capital Ltd. (the “Purchaser”).


RECITAL


WHEREAS, the Purchaser is willing to acquire from the Company, and the Company
is willing to issue to the Purchaser, on the terms and subject to the conditions
set forth herein, a Convertible Promissory Note in the aggregate principal
amount of $1,000,000 (the “Note”) on the terms and conditions as set forth in
the Note in the form attached hereto as Exhibit A.


NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:


AGREEMENT


1.       Issuance and Receipt of the Note.  Upon the Delivery Confirmation Date
(as such term is defined in the Note), the Company and Purchaser shall execute
the Note and the Purchaser shall transmit via wire transfer the amount of USD
$1,000,000 to the Company.
 
2.       Representations and Warranties of the Company.  The Company represents
and warrants to the Purchaser as follows:
 
(a)  Organization and Good Standing: Certificate of Incorporation and Bylaws.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of its organization and has all requisite
corporate power and authority to carry on its business as now conducted and
proposed to be conducted.  To the extent the Company owns, lease or operates
properties or business outside the state of its organization, the Company is
duly qualified to conduct business as a foreign corporation and is in good
standing as a foreign corporation in all such jurisdictions where such
properties owned, leased or operated by it are located or where such business is
conducted, except where the failure to so qualify or be in good standing is not
reasonably likely to have a material adverse effect on the Company’s business,
financial condition, results of operations, assets, liabilities or prospects (a
“Material Adverse Effect”).
 
(b)  Corporate Power.  The Company has all requisite legal and corporate power
to enter into, execute, deliver and perform its obligations under this Agreement
and the Note.  This Agreement is and, the Note upon its issuance will be, valid
and binding obligations of the Company, enforceable in accordance with their
terms.
 
(c)  Authorization.
 
(i)           Corporate Action.  All corporate and legal action on the part of
the Company, its officers, directors and stockholders necessary for the
execution and delivery of this Agreement and the Note, and the performance of
the Company’s obligations hereunder and thereunder, has been taken.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           No Preemptive Rights.  No person has any right of first refusal
or any preemptive or similar rights in connection with the issuance of the Note,
or the issuance of common stock of the Company upon conversion of the Note (the
“Conversion Stock”).
 
(d)  Offering.  In reliance, in part, on the representations and warranties of
the Purchaser in Section 3 hereof, the offer and issuance of the Note in
conformity with the terms of this Agreement and the issuance of the Conversion
Stock will not result in a violation of the requirements of Section 5 of the
Securities Act of 1933, as amended, (the “Securities Act”) or the qualification
or registration requirements of any applicable state securities laws.
 
(e)  Compliance with Laws.  The Company is not (i) subject to the terms or
provisions of any material judgment, decree, order, writ or injunction or (ii)
in violation of any terms or provisions of any laws, rules, or regulations,
except where such violations do not and are not likely to have a Material
Adverse Effect.
 
(f)  Use of Proceeds.  The Company expects to use the net proceeds received
under this Agreement for general working capital purposes. The Company has not
reserved or allocated specific amounts for these purposes. Accordingly, the
Company’s management will have broad discretion as to the application of such
funds.
 
(g)  Public Filings.  The Company has filed all reports required to be filed by
Section 13 or 15 (d) of the Securities Exchange Act of 1934, as amended, during
the past twelve months (the “Company SEC Reports”).
 
3.       Representations and Warranties by the Purchaser. The Purchaser
represents and warrants to, and covenants with, the Company as follows:
 
(a)  Investment. The Purchaser is acquiring the Note and, upon conversion
thereof, the Conversion Stock for the Purchaser’s own account, and not directly
or indirectly for the account of any other person.  The Purchaser is acquiring
the Note and, upon conversion thereof, the Conversion Stock for investment and
not with a view to distribution or resale thereof except in compliance with
Securities Act and any applicable state law regulating securities.
 
(b)  Registration of Note and Conversion Stock.  The Purchaser must bear the
economic risk of investment for an indefinite period of time because the Note
and Conversion Stock have not been registered under the Securities Act and
therefore cannot and will not be sold unless they are subsequently registered
under the Securities Act or an exemption from such registration is
available.  The Company has made no representations, warranties or covenants
whatsoever as to whether any exemption from the Securities Act, including,
without limitation, any exemption for limited sales in routine brokers’
transactions pursuant to Rule 144 under the Securities Act, will become
available. Transfer of the Note and Conversion Stock have not been registered or
qualified under any applicable state law regulating securities and therefore the
Note and Conversion Stock cannot and will not be sold unless they are
subsequently registered or qualified under any such state law or an exemption
therefrom is available.  The Company has made no representations, warranties or
covenants whatsoever as to whether any exemption from any such state law is or
will become available.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  Accredited Investor. The Purchaser represents and warrants to, and
covenants with, the Company that: (i) the Purchaser is an “accredited investor”
as defined in Rule 501 of Regulation D under the Securities Act and the
Purchaser is also knowledgeable, sophisticated and experienced in making, and is
qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Note, including investments in securities issued by the Company and investments
in comparable companies, and has requested, received, reviewed and considered
all information it deemed relevant in making an informed decision to purchase
the Note; and (ii) the Purchaser has had the opportunity to review the risks
factors identified in the Company SEC Reports.
 
(d)  Access to Information.  The Purchaser acknowledges that it has had access
to the Company SEC Reports.  The Purchaser further acknowledges that the Company
has made available to the Purchaser the opportunity to ask questions of and
receive answers from the Company's officers and directors concerning the terms
and conditions of this Agreement and the business and financial condition of the
Company, and the Purchaser has received such information about the business and
financial condition of the Company and the terms and conditions of the Agreement
as it has requested.  The Purchaser understands that the Note and Conversion
Stock are speculative investments, which involve a high degree of risk of loss
of the Purchaser’s entire investment.
 
(e)  Foreign Matters.  The Purchaser acknowledges that no action has been or
will be taken in any jurisdiction outside the United States by the Company that
would permit an offering of the Note, or possession or distribution of offering
materials in connection with the issuance of the Note, in any jurisdiction
outside the United States where legal action by the Company for that purpose is
required.
 
(f)  Compliance with Laws.  Purchaser will not use any of the Conversion Stock
to cover any short position in the Common Stock of the Company if doing so would
be in violation of applicable securities laws.
 
4.       Indemnification.
 
(a)  Company’s Indemnification of Purchaser.  To the extent permitted by law,
the Company shall defend, indemnify and hold harmless the Purchaser from and
against any and all losses, claims, judgments, liabilities, demands, charges,
suits, penalties, costs or expenses, including court costs and attorneys’ fees
resulting from any claim, demand, suit, action or proceeding brought by any
third party (“Claims and Liabilities”) with respect to or arising from (i) the
breach of any warranty or any inaccuracy of any representation made by the
Company in this Agreement, or (ii) the breach of any covenant or agreement made
by the Company in this Agreement.
 
(b)  Purchaser’s Indemnification of Company.  To the extent permitted by law,
the Purchaser shall defend, indemnify and hold harmless the Company from and
against any and all Claims and Liabilities with respect to or arising from
(i) the breach of any warranty or any inaccuracy of any representation made by
the Purchaser in this Agreement, or (ii) the breach of any covenant or agreement
made by the Purchaser in this Agreement.
 
5.       Miscellaneous.
 
(a)  Waivers and Amendments.  Any provision of this Agreement may be amended,
waived or modified upon the written consent of all of the parties hereto.
 
(b)  Governing Law.  This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflict of laws
provisions of the State of Nevada or of any other state.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)  Entire Agreement.  This Agreement, together with the Exhibits hereto,
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.
 
(d)  Notices.  All notices, requests and other communications hereunder shall be
in writing and shall be deemed to have been duly given at the time of receipt if
delivered by hand or by facsimile transmission or three (3) days after being
mailed, registered or certified mail, return receipt requested, with postage
prepaid to the applicable parties hereto at the address stated on the signature
page hereto or if any party shall have designated a different address or
facsimile number by notice to the other party given as provided above, then to
the last address or facsimile number so designated.
 
(e)  Validity.  If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions thereof shall not in any way be
affected or impaired thereby.
 
(f)   Counterparts.  This Agreement may be executed in any number of
counterparts, and a party’s delivery of a signed counterpart by facsimile
transmission shall constitute that party’s due execution of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date and year first written above.


GC China Turbine Corp.,
a Nevada corporation


By: _________________________________

 
Name: Qi Na
Title: Chief Executive Officer
 
Address: No. 86, Nanhu Avenue
 East Lake Development Zone, Wuhan, China


Clarus Capital Ltd.
 
By: _________________________________
 
Name: _______________________________
Title: ________________________________
 
Address: _____________________________
               _____________________________ 

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF CONVERTIBLE PROMISSORY NOTE
 
 
6

--------------------------------------------------------------------------------

 
 